FILED
                                                                              Jan 14 2021, 8:34 am

                                                                                    CLERK
                                                                               Indiana Supreme Court
                                                                                  Court of Appeals
                                                                                    and Tax Court




      ATTORNEYS FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Marietto V. Massillamany                                   Theodore E. Rokita
      Erica L.S. Guernsey                                        Attorney General of Indiana
      Massillamany Jeter & Carson LLP
      Fishers, Indiana                                           Sierra A. Murray
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana


                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Daveon L. Hendricks,                                       January 14, 2021
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 20A-CR-690
              v.                                                 Appeal from the Delaware County
                                                                 Circuit Court
      State of Indiana,                                          The Honorable Marianne L.
      Appellee-Plaintiff.                                        Vorhees, Judge
                                                                 Trial Court Cause No.
                                                                 18C01-1708-MR-6



      Sharpnack, Senior Judge.


                                       Statement of the Case
[1]   Daveon L. Hendricks agreed to join his cousin and several friends in robbing

      two acquaintances who dealt in marijuana. One of the victims was fatally shot

      Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021                               Page 1 of 31
      during the attempted robbery. Hendricks appeals his convictions of murder, a
                  1
      felony, and conspiracy to commit robbery resulting in serious bodily injury, a
                            2
      Level 2 felony. We affirm in part, reverse in part, and remand.


                                                         Issues
[2]   Hendricks raises four issues, which we expand and restate as:


                 I.       Whether the trial court erred in allowing a witness to
                          testify about a co-conspirator’s confession.


                 II.      Whether the trial court erred in admitting into evidence
                          recordings of Hendricks’ jail telephone conversations.


                 III.     Whether the trial court erred in admitting into evidence
                          witness identifications of Hendricks.


                 IV.      Whether there is sufficient evidence to sustain Hendricks’
                          convictions.


                 V.       Whether Hendricks’ convictions violate Indiana’s
                          constitutional prohibition of double jeopardy.




      1
          Ind. Code § 35-42-1-1 (2014).
      2
          Ind. Code §§ 35-42-5-1 (2014) (robbery), 35-41-5-2 (2014) (conspiracy).
      Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021               Page 2 of 31
                                  Facts and Procedural History
                                                         3
[3]   C.O. and S.J. were longtime friends, and in the summer of 2015 they lived

      together in a house in Muncie, Indiana. A mutual friend, Andre Wells, slept in

      the house’s garage. C.O. and S.J. both sold marijuana at the house.


[4]   S.J. knew Hendricks, William Balfour, Darius Covington, and Artie Thomas

      from school and from encountering them in Muncie on several different
                      4
      occasions. Hendricks and Balfour were cousins.


[5]   In June 2015, Hendricks purchased marijuana from C.O. at C.O. and S.J.’s

      house. During the last week of June 2015, Balfour went to the house on a

      separate occasion, as part of a group that sold a rifle to C.O. Balfour had jointly

      owned the rifle with Jonathan Kerr and another person, and C.O. paid $300 to

      Balfour for his share of the rifle. A few days later, Balfour called Kerr to

      express dissatisfaction with the amount of money C.O. had paid him.


[6]   On June 30, 2015, Balfour texted C.O. to ask if he had any marijuana, to which

      C.O. responded that he did not. On July 1, 2015, Balfour texted C.O. to say

      that he needed “some licks.” Tr. Ex. Vol., State’s Ex. 51. A “lick” is slang for




      3
       Both were under the age of eighteen, which is why we refer to them using initials. See Ind. Code § 35-40-5-
      12 (2019) (in court documents open to the public, child victims of violent crimes shall be identified by means
      other than their names).
      4
          Hendricks was fifteen years old, and Balfour, Covington, and Thomas were under eighteen years of age.
      Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021                                Page 3 of 31
      a robbery. Balfour further stated he was interested in “[a]nything that got [sic]

      money involved.” Id.


[7]   On July 2, 2015, at around 6 p.m., Thomas, Covington, and Jamel Barnes (who

      was also under the age of eighteen) were playing basketball at a Muncie

      apartment complex when Hendricks and Balfour arrived. Hendricks is

      approximately six feet tall, and on that day he styled his hair in dreadlocks.

      The five young men stayed at the basketball court until nightfall, when they left

      in Barnes’ car.


[8]   Hendricks and Balfour suggested going to C.O. and S.J.’s house to buy

      marijuana. At some point during the drive, Covington borrowed Thomas’

      phone and kept it. Also, the group discussed robbing C.O. instead of buying

      drugs.


[9]   Upon arriving at the house at around 10:30 p.m., Covington, Thomas,

      Hendricks, and Balfour agreed that Covington and Thomas would go into the

      house while Hendricks, Balfour, and Barnes stayed in the car. Covington and

      Thomas rarely smoked marijuana, and, unlike Hendricks and Balfour, neither

      of them had been to C.O. and S.J.’s house before. Covington later testified that

      as he approached the house, he believed that he and some or all of his

      companions had agreed to rob the occupants.




      Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021       Page 4 of 31
[10]   C.O. allowed Covington and Thomas to enter. S.J. was present, but Wells was

       absent. Covington went with C.O. to C.O.’s bedroom to look at a rifle and a

       handgun while S.J. and Thomas discussed a marijuana deal in the living room.


[11]   Next, Covington went to the restroom, leaving C.O., S.J., and Thomas in the

       living room. Telephone company records for Thomas’ phone, which was in

       Covington’s possession during this time, demonstrate that a person using

       Barnes’ phone called Thomas’ phone at 10:40 p.m., and the call lasted until

       approximately 10:51 p.m. After the call ended, two men entered the house,

       wearing hooded jackets with the hoods up, and wielding handguns. One of the

       intruders was about six feet tall, and his hair was in dreadlocks. S.J. later

       stated:


               I’d say [Hendricks] entered the house. I didn’t know who it was.
               Whenever someone came into the house, I thought it was – like I
               didn’t know who it was. I just said someone with dreads, about
               5’11, black. But I’d say [Hendricks] entered the house.


       Tr. Vol. 2, p. 98. Thomas also later identified Hendricks as one of the intruders

       and further stated Balfour was his companion.


[12]   One of the intruders pointed his gun at S.J. and ordered everyone to get on the

       floor. S.J. jumped into his bedroom and heard a gunshot. Similarly, Thomas

       jumped into C.O.’s bedroom and heard a gunshot. Covington, still in the

       restroom, also heard a gunshot.


       Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021        Page 5 of 31
[13]   Meanwhile, Hendricks and Balfour had left Barnes’ car. When they returned

       after ten minutes, Barnes asked about Covington and Thomas. Hendricks and

       Balfour indicated Covington and Thomas were at the same place they had

       come from. Barnes drove off with Hendricks and Balfour, leaving Covington

       and Thomas behind.


[14]   Next, Covington left the restroom and did not see anyone in the living room, so

       he ran out of the house. Thomas exited C.O.’s bedroom and also left the

       house.


[15]   S.J. texted Wells at 10:53 p.m. to say that he was being robbed. In response,

       Wells called S.J. who, after staying on the floor of his bedroom for several

       minutes, got up and walked through the house as he spoke with Wells. No one

       else was there, but S.J. found C.O. in a utility room at the back of the house.

       C.O. was on the ground, nonresponsive and bleeding from a gunshot wound.

       S.J. hung up on Wells and called 911.


[16]   911 records show S.J.’s call was received at 10:57 p.m. Officers from the

       Muncie Police Department arrived within minutes. They determined no one

       other than S.J. was in the house. C.O. did not appear to be breathing and was

       later pronounced dead.


[17]   Meanwhile, upon leaving the house, Covington saw that Barnes’ car was gone,

       so he ran away, traveling several miles on foot. He still had Thomas’ phone,

       and he eventually called his sister’s boyfriend to pick him up and take him
       Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021       Page 6 of 31
       home. During this time period, Covington also called Hendricks, and Barnes

       called Covington.


[18]   When Thomas exited the house, he also saw that Barnes’ car was gone. He

       went to a nearby bar to use the phone, but he was denied service because he

       was underage. Next, Thomas went to a nearby house and used the resident’s

       phone to call Barnes. Barnes came back and picked him up. Hendricks and

       Balfour were in the car with Barnes.


[19]   Barnes drove to Hendricks and Balfour’s grandfather’s house. On the way

       there, Barnes heard Balfour ask Hendricks “why [C.O.] ran.” Tr. Vol. 4, p. 85.

       He also heard Balfour ask Hendricks if “they got anything from the house.” Id.

       at 86. Balfour and Hendricks got out of the car at their grandfather’s house.

       Barnes and Thomas then went to Covington’s home, where Thomas retrieved

       his phone. Thomas discovered that his phone’s call logs and text logs had been

       deleted.


[20]   A crime scene technician examined C.O. and S.J.’s house. He found a .9 mm

       shell casing on the living room floor, near the front door. The technician also

       discovered a bullet on the floor in the kitchen in a doorway to the utility room

       where C.O.’s body was found. A subsequent autopsy revealed C.O. had died

       from a gunshot wound to the back. The round went through his spine, aorta,

       and heart before exiting his chest.



       Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021       Page 7 of 31
[21]   On July 4, Barnes encountered Hendricks, Balfour, and Covington at a

       fireworks event. Balfour stated that he had heard Thomas had talked to the

       police, and he threatened to kill anyone else who talked to the police.


[22]   In 2017, the State charged Hendricks with murder, a felony, alleging that

       Hendricks and/or Balfour robbed or attempted to rob C.O. and that C.O. was

       killed in the commission of the robbery or attempted robbery. The State also

       charged Hendricks with conspiracy to commit robbery resulting in serious

       bodily injury, a Level 3 felony, alleging that C.O. suffered serious bodily injury
                                              5
       as a result of the conspiracy.


[23]   In early 2019, Hendricks asked Covington to contact Balfour. Balfour was in

       jail, so Covington used a jail-managed app to speak with him. Covington was

       aware the calls were recorded, so when he set up an account on the app, he

       used a false name to hinder the authorities from finding the recordings of the

       calls in the app’s database. Covington and Balfour talked about Thomas,

       Barnes, and other people using code names to hinder any attempts to decipher

       their conversations.




       5
         The State also charged Hendricks with attempted robbery resulting in serious bodily injury, a Level 2
       felony, but dismissed that charge prior to trial. In addition, the State later charged Hendricks with conspiracy
       to commit obstruction of justice, a Level 6 felony, but that charge was severed from the others prior to trial,
       and it is not part of this appeal.
       Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021                                 Page 8 of 31
[24]   In May and June of 2019, Hendricks had three recorded calls with Balfour.

       They discussed other people using code names such as “J.B.,” “D.C.,” and

       “Lacy.” Tr. Ex. Vol., State’s Ex. 86, 92. Balfour told Hendricks he had

       contacted various people. Balfour urged him to keep speaking with an

       unidentified person to keep him “on the team.” Id. at State’s Ex. 92. On

       another call, Hendricks said he had spoken with someone about an unspecified

       task Hendricks and Balfour had apparently discussed in the past, but Hendricks

       refused to provide details on the phone, saying: “he doing [sic] it. You feel me?

       It still ain’t got to be explained.” Id. at State’s Ex. 90.


[25]   The trial court presided over a jury trial on October 28 through 31, 2019. The

       jury determined Hendricks was guilty of murder and conspiracy to commit

       robbery resulting in serious bodily injury. The trial court imposed concurrent

       sentences of fifty-five years and seventeen and one-half years, respectively, and

       this appeal followed.


                                     Discussion and Decision
       I. Admission of Witness Testimony About a Co-Conspirator’s
                               Confession
[26]   During trial, the State presented testimony from Darius Covington’s sister,

       Brionna Covington (“Brionna”). She told the jury, over Hendricks’ objection,

       that Balfour had told her he was involved in C.O.’s shooting. Hendricks argues

       that allowing Brionna to testify as to what Balfour told her violated his right to

       Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021        Page 9 of 31
       confront witnesses under the federal and state constitutions. He further claims

       her statement was inadmissible because it was irrelevant, unduly prejudicial,

       and hearsay.


[27]   The State claims Hendricks has waived most of his challenges to the admission

       of Brionna’s testimony. A contemporaneous objection at the time evidence is

       introduced at trial is required to preserve an issue for appeal. Brown v. State, 929

       N.E.2d 204, 207 (Ind. 2010). Further, a defendant may not raise one ground

       for objection at trial and argue a different ground on appeal. Willsey v. State,

       698 N.E.2d 784, 793 (Ind. 1998).


[28]   At trial, Hendricks’ only objection to Brionna Covington’s statement was on

       grounds of hearsay. His other challenges to the admission of the statement are

       procedurally defaulted, but we will address Hendricks’ hearsay claim.


[29]   We review a trial court’s evidentiary rulings for an abuse of discretion.

       Fairbanks v. State, 119 N.E.3d 564, 567 (Ind. 2019). Under that standard, we

       reverse only when the admission is clearly against the logic and effect of the

       facts and circumstances. Id. at 568.


[30]   Hearsay is a “statement that . . . is not made by the declarant while testifying at

       the trial court hearing . . . and is offered in evidence to prove the truth of the

       matter asserted.” Ind. Evid. R. 801(c). In general, hearsay is inadmissible.

       Ind. Evid. R. 802. Brionna’s testimony about Balfour’s statement, which was

       admitted for the truth of the matter asserted, qualifies as hearsay.
       Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021         Page 10 of 31
[31]   Our analysis is not yet complete because the Indiana Rules of Evidence provide

       exceptions to the rule that hearsay is inadmissible. One exception is for a

       statement against interest, which is defined in relevant part as: “[a] statement

       that a reasonable person in the declarant’s position would have made only if the

       person believed it to be true because, when made, . . . [it] expose[d] the
                                                             6
       declarant to civil or criminal liability.” Ind. Evid. R. 804(b)(3). A statement

       against interest must be incriminating on its face to be admissible under this

       exception. Webb v. State, 149 N.E.3d 1234, 1240 (Ind. Ct. App. 2020).

       Balfour’s admission to Brionna that he was involved in C.O.’s fatal shooting

       meets the definition of this exception. See Beasley v. State, 46 N.E.3d 1232, 1237

       (Ind. 2016) (trial court did not err in admitting witness’s testimony that another

       person had told him he shot someone; the person’s statement exposed him to

       criminal liability).


[32]   Hendricks notes that the exception that permits the admission of statements

       against interest also contains a limitation: “A statement or confession offered

       against the accused in a criminal case, made by a codefendant or other person

       implicating both the declarant and the accused, is not within this exception.”

       Ind. Evid. Rule 804(b)(3). The key question is whether Balfour’s statement to




       6
        This exception applies only when the declarant, in this case Balfour, is unavailable to testify at trial. Ind.
       Evid. Rule 804. Neither of the parties appears to dispute that Balfour was unavailable.
       Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021                                  Page 11 of 31
       Brionna about his misconduct also implicates Hendricks, even though Balfour’s

       statement did not refer to Hendricks.


[33]   In Payne v. State, 854 N.E.2d 7, 11 (Ind. Ct. App. 2006), Payne allegedly told

       several men how they could circumvent the security system of a specific house,

       enabling them to enter it without detection. When the men arrived at the house

       (without Payne), they encountered three workmen, and they murdered them

       before entering the house via the method Payne described. Payne was

       convicted of three counts of murder.


[34]   On appeal, Payne claimed the trial court should not have admitted into

       evidence a video recording of one of the shooters, in which he demonstrated for

       police officers how he and three companions committed the murders and then

       entered the house. Payne argued that the shooter’s statements and acts in the

       recording implicated her in wrongdoing, even though the shooter did not

       mention her. The Court, considering all the evidence presented at trial,

       concluded: (1) the jury had already heard, through other evidence, how the

       men entered the house; (2) the only purpose for admitting the recording was to

       implicate Payne by showing the burglary occurred in accordance with her

       instructions. As a result, the recording was inadmissible under Rule 804(b)(3).


[35]   In this case, the jury heard other evidence establishing that Balfour was

       involved in the conspiracy to rob C.O. and S.J., as well as C.O.’s death.

       Further, other evidence demonstrated that Hendricks and Balfour were together

       Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021      Page 12 of 31
       throughout the night of July 2. As a result, the only purpose in admitting

       Brionna’s testimony was to implicate Hendricks along with Balfour. We

       conclude, as the Court did in Payne, that her statement was inadmissible under

       Indiana Evidence Rule 804(b)(3).


[36]   Although admitting Brionna’s testimony was erroneous, Indiana Appellate

       Rule 66(A) provides:


               [n]o error or defect in any ruling or order or in anything done or
               omitted by the trial court or by any of the parties is ground for
               granting relief or reversal on appeal where its probable impact, in
               light of all of the evidence in this case, is sufficiently minor so as
               not to affect the substantial rights of the parties.


[37]   After reviewing the evidence presented, which we discuss in more detail below,

       we conclude the erroneous admission of Balfour’s hearsay statement did not

       affect Hendricks’ substantial rights. Balfour’s statement to Brionna

       incriminated Hendricks only by implication, not directly. Further, at trial

       Barnes described other statements by Balfour that put him (and by implication,

       Hendricks) in an incriminating light, including asking why C.O. ran and

       whether Hendricks took anything from the house. Finally, other witnesses

       identified Hendricks as one of the armed intruders who entered the house. The

       admission of Brionna’s statement was harmless error that does not require

       reversal.




       Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021          Page 13 of 31
                       II. Admission of Recorded Telephone Calls
[38]   Hendricks argues the trial court erred in admitting three recordings of jail

       telephone calls between himself and Balfour from May and June of 2019. He

       argues the recordings were irrelevant, were more unfairly prejudicial than

       probative, and were hearsay. Hendricks further claims that admission of the

       recordings violated his right to confront witnesses under the federal and state

       constitutions.


[39]   As noted, we review a trial court’s evidentiary rulings for an abuse of discretion.

       Fairbanks, 119 N.E.3d at 567. We start with Hendricks’ challenge to the

       relevance of the recorded calls. “Evidence is relevant if . . . it has any tendency

       to make a fact more or less probable than it would be without the evidence; and

       . . . the fact is of consequence in determining the action.” Ind. Evid. Rule 401.

       In general, relevant evidence is admissible, and irrelevant evidence is

       inadmissible. Ind. Evid. Rule 402. “A court’s discretion is wide on issues of

       relevance and unfair prejudice.” Snow v. State, 77 N.E.3d 173, 176 (Ind. 2017).


[40]   The State argues the recordings of Balfour and Hendricks’ conversations were

       relevant as evidence of Hendricks’ guilt in the attempted robbery and death of

       C.O. Specifically, the State claims the recordings show that Hendricks and

       Balfour were attempting to conceal their wrongdoing by reaching out to

       witnesses about their potential trial testimony. We agree. When the calls took

       place in May and June 2019, it was clear Hendricks’ case was going to trial. In

       Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021        Page 14 of 31
       one recording, Hendricks and Balfour discussed different people using code

       names, including “J.B.,” “D.C.,” and “Lacy.” Tr. Ex. Vol., State’s Ex. 86, 92.

       In a different call, Hendricks told Balfour that he had spoken to an unidentified

       person and convinced him to do something that he would not discuss on the

       call, saying “It still ain’t got to be explained.” Id. at State’s Ex. 90. In another

       call, Hendricks and Balfour also discussed the importance of keeping people

       “on the team.” Id. at State’s Ex. 92.


[41]   Hendricks and Balfour’s discussions are relevant because, during trial, the State

       confronted several witnesses who had given statements to the police but later

       presented a different version of events. For example, Artie Thomas gave a

       statement to the police on July 8, 2015, identifying Hendricks and Balfour as

       the gunmen, and he repeated his identification during a July 14, 2017

       deposition. But at trial, Thomas claimed he had not seen the gunmen’s faces,

       and the prosecutor had to remind him of his prior statements.


[42]   Similarly, on July 9, 2015, Jamel Barnes gave a statement to the police in which

       he said that he heard Balfour ask Hendricks, “Why did he run?” and further

       asked if Hendricks took anything from the house. Tr. Vol. 4, p. 86. Barnes also

       claimed in the statement that he encountered Hendricks, Balfour, and

       Covington on July 4, 2015, and Balfour threatened to kill anyone who spoke to

       the police. But at trial, months after Hendricks and Balfour had their recorded

       conversations about persons including a “J.B.,” Barnes claimed he could not

       remember the events of July 2, and the prosecutor read his statement into
       Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021         Page 15 of 31
       evidence. The recordings of the video calls are relevant to prove Hendricks’

       guilt because they establish he and Balfour were attempting to conceal their

       crimes.


[43]   Hendricks next argues that even if the recorded video calls are relevant, they are

       confusing and unduly prejudicial. “The court may exclude relevant evidence if

       its probative value is substantially outweighed by a danger of one or more of the

       following: unfair prejudice, confusing the issues, misleading the jury, undue

       delay, or needlessly presenting cumulative evidence.” Ind. Evid. R. 403. “All

       evidence that is relevant to a criminal prosecution is inherently prejudicial, and

       thus the Evidence Rule 403 inquiry boils down to a balance of the probative

       value of the proffered evidence against the likely unfair prejudicial value of that

       evidence.” Duvall v. State, 978 N.E.2d 417, 428 (Ind. Ct. App. 2012), trans.

       denied. The balancing of the probative value against the danger of unfair

       prejudice must be determined with reference to the issue to be proved by the

       evidence. Ward v. State, 138 N.E.3d 268, 273 (Ind. Ct. App. 2019).


[44]   At trial, and on appeal, the State claims the recorded calls had probative value

       because they showed Hendricks and Balfour were attempting to convince

       witnesses to change their stories about the attempted robbery and murder of

       C.O., which the State further claims is proof of Hendricks’ guilt. Hendricks

       responds that the recordings were hard to understand and inflammatory

       because Hendricks and Balfour used a great deal of foul language. The

       recordings contain much profanity, but Hendricks and Balfour do clearly
       Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021       Page 16 of 31
       discuss other people using code words, and the importance of talking to those

       persons and getting them “on the team.” They do not discuss other crimes or

       misconduct. Under these circumstances, any prejudice to Hendricks from the

       recordings did not outweigh the probative value relevant to the question of

       whether Hendricks was attempting to conceal his wrongdoing.


[45]   Next, Hendricks claims the recorded calls between him and Balfour are

       inadmissible because they contain hearsay. We disagree. The definition of

       hearsay is set forth above, but we further note that an out-of-court statement

       admitted for the truth of the matter asserted is not hearsay if “[t]he statement is

       offered against an opposing party and . . . was made by the party in an

       individual or representative capacity.” Ind. Evid. Rule 801(d). Thus,

       Hendricks’ statements in the recordings are not hearsay. See Harrison v. State, 32

       N.E.3d 240, 255 (Ind. Ct. App. 2015) (admission of recording of jail phone call

       to which Harrison was a party was not erroneous; Harrison’s own statements

       were not hearsay), trans. denied.


[46]   As for Balfour’s statements, the trial court instructed the jury as follows before

       the recorded calls were played:


               The officers testified that one [of the people on the recording] is
               the Defendant, and the other is William Balfour. The statements
               that are by Mr. Balfour are actually hearsay. They’re not being
               offered for the truth of the matter asserted. They’re being offered
               to show context because obviously you can’t really have one side
               of a telephone conversation and make any sense out of it. So it’s

       Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021        Page 17 of 31
                just being offered to you to help you make sense out of the
                conversations. But what Mr. Balfour says is not to be used by
                [sic] any evidence in support of the State’s case in chief. It’s just
                being used for context.


       Tr. Vol. 5, p. 23. Balfour’s statements do not fall under Rule 801’s definition of

       hearsay because they were not admitted for the truth of the statements, but

       rather to allow the jury to make sense of Hendricks’ side of the conversations.

       See Eastwood v. State, 984 N.E.2d 637, 642 (Ind. Ct. App. 2012) (no prejudice in

       admittance of a witness’s testimony about a person’s statement; the trial court

       instructed the jury not to consider the testimony for the truth of the matter

       asserted but rather as an explanation for what the witness did next), trans.
                                                                                                       7
       denied. We presume that a jury follows the trial judge’s instructions. Thrash v.

       State, 88 N.E.3d 198, 205 (Ind. Ct. App. 2017).


[47]   Next, we turn to Hendricks’ constitutional claims. Constitutional claims raise

       questions of law, which we review de novo. Tiplick v. State, 43 N.E.3d 1259,

       1262 (Ind. 2015). On appeal, Hendricks challenges the admission of the

       recordings under the federal and state constitutions, but during trial he objected

       only on grounds of the “confrontation clause.” Tr. Vol. 5, pp. 21-22. We

       presume he was raising a claim under the Confrontation Clause of the United




       7
        Hendricks claims that the trial court’s instruction was “insufficient,” Appellant’s Br. p. 13, but does not
       provide any evidence nor cite any authority in support of his claim.
       Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021                                  Page 18 of 31
       States Constitution, and he has procedurally defaulted a similar claim under the

       Indiana Constitution by failing to separately argue it at trial. See Redfield v.

       State, 78 N.E.3d 1104, 1108 (Ind. Ct. App. 2017) (Indiana constitutional claim

       waived; Redfield failed to present an argument to the trial court under the

       Indiana Constitution that was separate from his federal constitutional claim),

       trans. denied.


[48]   The Confrontation Clause, as set forth in the Sixth Amendment, provides: “in

       all criminal prosecutions, the accused shall enjoy the right . . . to be confronted

       with the witnesses against him.” The Supreme Court of the United States has

       determined, “[t]estimonial statements of witnesses absent from trial have been

       admitted only where the declarant is unavailable, and only where the defendant

       had a prior opportunity to cross-examine.” Crawford v. Washington, 541 U.S. 36,

       59, 124 S. Ct. 1354, 1369, 158 L. Ed. 2d 177 (2004).


[49]   In Williams v. State, 930 N.E.2d 602, 605 (Ind. Ct. App. 2010), trans. denied, the

       State presented recordings of drug transactions in which Williams had

       participated. Williams objected to the recordings, arguing he could not cross-

       examine the confidential informant who also spoke on the recordings. The trial

       court admitted the recordings into evidence, instructing the jury that they

       should consider the informant’s statements only as context for the entire

       conversation, not for the truth of matters discussed by the informant.




       Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021         Page 19 of 31
[50]   On appeal, Williams claimed the admission of the informant’s statements

       violated the Confrontation Clause. The Court rejected Williams’ claim, stating:

       “the Confrontation Clause does not apply to nonhearsay statements, even if

       those statements are testimonial.” Id. at 609. The informant’s statements were

       not admitted for the truth of the matter asserted, but merely to give context to

       Williams’ statements, and were not hearsay.


[51]   In Hendricks’ case, as in Williams’ case, the trial court instructed the jury that

       Balfour’s statements in the recordings were not to be considered for the truth of

       the matter asserted. As a result, the statements were not hearsay, and

       admission of the recordings did not violate the Confrontation Clause. In

       summary, the trial court did not err in admitting the recordings into evidence.


             III. Admission of Witness Identifications of Hendricks
[52]   Hendricks argues that the trial court should have excluded S.J. and Thomas’

       testimony that identified him as one of the intruders. He further claims that S.J.

       and Thomas’ identifications of him were the result of the police’s

       “impermissibly suggestive” pre-trial processes for identifying the intruders and

       that their in-court identifications were too uncertain to be credited. Appellant’s

       Br. p. 15.


[53]   Hendricks did not object at trial to S.J. or Thomas’ testimony identifying him as

       the gunman. As a result, he has procedurally defaulted this claim for appellate

       review. See Neukam v. State, 934 N.E.2d 198, 201 (Ind. Ct. App. 2010)
       Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021        Page 20 of 31
       (Neukam waived appellate challenge to identification evidence by failing to

       contemporaneously object at trial).


                                  IV. Sufficiency of the Evidence
[54]   Hendricks claims the State failed to present sufficient evidence to sustain his

       convictions. In reviewing a claim of insufficient evidence, we will affirm the

       conviction unless, considering only the evidence and reasonable inferences

       favorable to the judgment and neither reweighing the evidence nor judging the

       credibility of the witnesses, we conclude that no reasonable factfinder could find

       the elements of the crime proven beyond a reasonable doubt. Jenkins v. State,

       726 N.E.2d 268, 270 (Ind. 2000).


[55]   To obtain a conviction of conspiracy to commit robbery as charged, the State

       was required to prove beyond a reasonable doubt that (1) Hendricks (2) with the

       intent to commit robbery (3) agreed with Balfour and/or Covington to commit

       robbery (4) and Hendricks or one of the persons with whom he agreed (5) took

       an overt act in furtherance of the agreement, (6) resulting in serious bodily

       injury to C.O. See Ind. Code §§ 35-42-5-1, 35-41-5-2. The State further alleged,

       and the jury was instructed, that the overt act at issue was one or more of the

       following: (1) obtaining a firearm; (2) arranging the purchase of marijuana

       from C.O. or S.J.; (3) calling Darius Covington; or (4) traveling to C.O. and

       S.J.’s home.



       Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021       Page 21 of 31
[56]   Hendricks claims there is insufficient evidence of his intent to commit robbery.

       We disagree. Intent is a mental function and, absent an admission by the

       defendant, the trier of fact “must resort to the reasonable inferences from both

       the direct and circumstantial evidence to determine whether the defendant” had

       the requisite intent to commit the offense. Stokes v. State, 922 N.E.2d 758, 764

       (Ind. Ct. App. 2010), trans. denied.


[57]   Hendricks’ cousin, Balfour, was unhappy with C.O. about a gun sale that had

       occurred a week prior to the shooting, believing that C.O. had underpaid him.

       Further, Balfour had expressed an interest in obtaining money through robbery.

       On the evening of July 2, 2015, as Barnes drove Hendricks, Balfour, Covington,

       and Thomas to C.O. and S.J.’s house, purportedly to buy marijuana, the group

       discussed the idea of robbing C.O.


[58]   When they arrived at C.O. and S.J.’s house, Hendricks, Balfour, Covington,

       and Thomas agreed that Covington and Thomas, who had never been to the

       house before and did not regularly smoke marijuana, would go into the house.

       As Covington approached the house, he believed an agreement had been struck

       to rob the house’s occupants. While Covington was in the bathroom, someone

       using Barnes’ phone called Thomas’ phone, which was in Covington’s

       possession, and a ten-minute conversation took place. Hendricks and Balfour

       entered the house minutes after the call ended.




       Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021      Page 22 of 31
[59]   Hendricks never objected to the idea of robbing C.O., traveled with the group to

       the house, agreed that Covington and Thomas would initially go into the

       house, and entered the house with Balfour after a phone call between Thomas’

       phone and Barnes’ phone. This evidence is sufficient to establish beyond a

       reasonable doubt that Hendricks intended to participate in robbing C.O. and

       S.J. See Wieland v. State, 736 N.E.2d 1198, 1203 (Ind. 2000) (affirming

       conviction of conspiracy to commit robbery; Wieland accompanied a friend,

       who he knew to be armed and had expressed an intent to rob a convenience

       store, into the convenience store and did not leave the friend at any point prior

       to the robbery). Hendricks’ arguments to the contrary amount to a request to

       reweigh the evidence, which our standard of review forbids.


[60]   As for the offense of felony murder, the State alleged that Hendricks was guilty

       as either a principal or an accomplice to the offense. The General Assembly

       has defined accomplice liability as follows: “[a] person who knowingly or

       intentionally aids, induces, or causes another person to commit an offense

       commits that offense . . . .” Ind. Code § 35-41-2-4 (1977). Thus, to obtain a

       conviction of felony murder as charged, the State was required to prove beyond

       a reasonable doubt that (1) Hendricks, or someone who Hendricks had aided,

       (2) killed C.O. (2) while committing or attempting to commit robbery of C.O.

       and S.J. See Ind. Code 35-42-1-1.


[61]   Hendricks argues that his felony murder conviction must be reversed because

       there is insufficient evidence that he committed the underlying felony, a robbery
       Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021      Page 23 of 31
       or attempted robbery. We disagree. Balfour needed money, was angry at C.O.

       over a gun sale, and had expressed interest in robbing someone. Covington

       agreed with some or all of the people in Barnes’ car to rob C.O. and S.J. under

       the guise of a marijuana transaction.


[62]   Shortly after Covington entered the bathroom and someone used Barnes’

       telephone to call Thomas’ phone (which was in Covington’s possession), two

       intruders brandishing handguns entered C.O. and S.J.’s house and ordered S.J.

       to get on the floor. Next, one of the intruders fatally shot C.O. in the back as he

       attempted to escape. Thomas identified the intruders as Hendricks and Balfour,

       and S.J. thought that one of the gunmen resembled Hendricks.


[63]   Afterwards, Barnes heard Balfour ask Hendricks why C.O. ran, and if

       Hendricks took anything from the house. Several days later, Barnes

       encountered Hendricks, Balfour, and Covington at a fireworks display, and

       Balfour threatened to kill anyone who talked to the police. This is ample

       evidence that Hendricks, as a principal or an accomplice, knowingly or

       intentionally attempted to rob C.O. and S.J., and C.O. was fatally shot during

       the commission of the attempted robbery. This evidence is sufficient to sustain

       his conviction. See Wieland, 736 N.E.2d at 1203 (affirming conviction of felony

       murder as an accomplice; Wieland joined with a friend to rob a convenience

       store, and the friend fatally shot a person on the way out of the store).




       Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021          Page 24 of 31
                                           V. Double Jeopardy
[64]   Hendricks claims his convictions violate article 1, section 14 of the Indiana

       Constitution, which provides, in relevant part: “no person shall be put in

       jeopardy twice for the same offense.” Specifically, he argues his convictions of

       felony murder and conspiracy to commit robbery amount to double punishment

       for one criminal act. A double jeopardy claim is a question of law, which we

       review de novo. Wadle v. State, 151 N.E.3d 227, 237 (Ind. 2020).


[65]   In Wadle, the Indiana Supreme Court overruled prior precedent, Richardson v.

       State, 717 N.E.2d 32 (Ind. 1999), and established a new framework to resolve

       claims of unfair multiple punishments arising from a single proceeding. The

       Wadle Court stated:


               when multiple convictions for a single act or transaction
               implicate two or more statutes, we first look to the statutes
               themselves. If either statute clearly permits multiple punishment,
               whether expressly or by unmistakable implication, the court’s
               inquiry comes to an end and there is no violation of substantive
               double jeopardy. But if the statutory language is not clear, then a
               court must apply our included-offense statutes to determine
               whether the charged offenses are the same. If neither offense is
               included in the other (either inherently or as charged), there is no
               violation of double jeopardy. But if one offense is included in the
               other (either inherently or as charged), then the court must
               examine the facts underlying those offenses, as presented in the
               charging instrument and as adduced at trial. If, based on these
               facts, the defendant’s actions were “so compressed in terms of
               time, place, singleness of purpose, and continuity of action as to
               constitute a single transaction,” then the prosecutor may charge
       Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021        Page 25 of 31
               the offenses as alternative sanctions only. But if the defendant’s
               actions prove otherwise, a court may convict on each charged
               offense.


       Id. at 253 (citation omitted).


[66]   Under the first step of the Wadle analysis, we turn to the statutes that govern

       Hendricks’ convictions and consider whether they permit multiple

       punishments. At the time Hendricks committed his offenses, Indiana Code

       section 35-42-1-1, which governs felony murder, provided in relevant part:


               A person who . . . kills another human being while committing
               or attempting to commit arson, burglary, child molesting,
               consumer product tampering, criminal deviate conduct (under IC
               35-42-4-2 before its repeal), kidnapping, rape, robbery, human
               trafficking, promotion of human trafficking, sexual trafficking of
               a minor, or carjacking (before its repeal) . . . commits murder, a
               felony.


[67]   Indiana Code section 35-42-5-1, which governs robbery, provided in relevant

       part:


               A person who knowingly or intentionally takes property from
               another person or from the presence of another person . . . by
               using or threatening the use of force on any person . . . or by
               putting any person in fear . . . commits robbery, a Level 5 felony.
               However, the offense is a Level 3 felony if it is committed while
               armed with a deadly weapon or results in bodily injury to any
               person other than a defendant, and a Level 2 felony if it results in
               serious bodily injury to any person other than a defendant.


       Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021        Page 26 of 31
[68]   The State charged Hendricks with conspiracy to commit robbery. At the time

       Hendricks committed his offenses, the statute that governs conspiracy provided:


               (a) A person conspires to commit a felony when, with intent to
               commit the felony, the person agrees with another person to
               commit the felony. A conspiracy to commit a felony is a felony
               of the same level as the underlying felony.


                                                      *****


               (b) The state must allege and prove that either the person or the
               person with whom he or she agreed performed an overt act in
               furtherance of the agreement.


       Ind. Code § 35-41-5-2. None of these statutes clearly permit multiple

       punishments.


[69]   We now turn to the next step: applying the included offense statutes to

       determine whether one offense is included in the other, either inherently or as

       charged. Indiana Code section 35-38-1-6 (1983) provides: “Whenever . . . a

       defendant is charged with an offense and an included offense in separate

       counts; and . . . the defendant is found guilty of both counts; judgment and

       sentence may not be entered against the defendant for the included offense.”

       The General Assembly has defined an included offense as:


               an offense that:




       Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021          Page 27 of 31
               (1) is established by proof of the same material elements or less
               than all the material elements required to establish the
               commission of the offense charged;


               (2) consists of an attempt to commit the offense charged or an
               offense otherwise included therein; or


               (3) differs from the offense charged only in the respect that a less
               serious harm or risk of harm to the same person, property, or
               public interest, or a lesser kind of culpability, is required to
               establish its commission.


       Ind. Code § 35-31.5-2-168 (2012).


[70]   Based on the charging information, Indiana Code section 35-31.5-2-168 is

       implicated in this case. The information alleges Hendricks committed felony

       murder by robbing or attempting to rob C.O. and S.J., resulting in C.O.’s death.

       The charging information further alleges Hendricks committed conspiracy to

       commit robbery resulting in serious bodily injury by agreeing with others to

       commit robbery, and he or one of his co-conspirators took an overt act in

       furtherance of the agreement, resulting in serious bodily injury to C.O. The

       offense of conspiracy to commit robbery could be an included offense of the

       felony murder, as charged in this case, because they differ only in the respect

       that a less serious harm to C.O. is required to establish conspiracy to commit

       robbery.




       Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021          Page 28 of 31
[71]   Having determined that one of the offenses may be an included offense of the

       other as charged, we turn to the final step of the Wadle analysis: examining the

       facts underlying the offenses to determine whether Hendricks’ actions were “so

       compressed in terms of time, place, singleness of purpose, and continuity of

       action as to constitute a single transaction.” 151 N.E.3d at 253.


[72]   In Hendricks’ case, his acts were compressed in time, place, and continuity of

       action. Hendricks, Balfour, Barnes, Thomas, and Covington arrived at C.O.

       and S.J.’s house at approximately 10:30 p.m. After a brief discussion, it was

       agreed that Thomas and Covington would enter the house for the purported

       drug buy, even though neither of them regularly smoked marijuana, and neither

       of them had been to the house before. After looking at C.O.’s guns, Covington

       went to the restroom and, using Thomas’ phone, had a ten-minute phone call

       with someone using Barnes’ phone. Immediately after the call ended,

       Hendricks and Balfour entered the house, brandishing handguns, and ordered

       S.J. to get on the floor. One of the two intruders fatally shot C.O. as he

       attempted to flee. At 10:53 p.m., S.J. texted his friend Wells to say he had been

       robbed. The crucial events occurred in a span of minutes.


[73]   Further, in closing arguments to the jury, the prosecutor summarized the

       evidence leading up to C.O.’s shooting supporting as a seamless series of

       events:


               So let us look one last time at that mountain of evidence that has
               been presented. The sale of the AR-15 leading to Balfour having
       Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021      Page 29 of 31
               seller’s remorse. Balfour looking for licks. Both the Defendant
               and Balfour knowing where C.O. lives and what he has in his
               house while Darius, Jamel, and Artie have never been there
               before. Balfour casing the location. All five of them at The
               Grove. The Defendant and Balfour wanting to be – are the ones
               wanting to go get weed, with Balfour directing the way to
               [C.O.’s] house. Darius and Artie however being the ones to go
               get the weed. The 11-minute phone call linking what is
               happening inside the house to those people outside. Artie’s
               identification of the Defendant and Balfour coming in with the
               guns. S.J.’s identification lining up with Artie’s. Again, putting
               the Defendant coming through the door first shouting get down
               on the ground. Then the one gunshot in [C.O.’s] back.


       Tr. Vol. 5, pp. 93-94.


[74]   To be sure, with respect to the charge of conspiracy to commit robbery resulting

       in serious bodily injury, the State had identified several overt acts that could

       have occurred well in advance of Hendricks’ arrival at C.O. and S.J.’s house,

       specifically: (1) obtaining a firearm; (2) arranging the purchase of marijuana

       from C.O. or S.J.; or (3) traveling to C.O. and S.J.’s home. But at trial, the

       State did not present any evidence demonstrating when Hendricks obtained his

       firearm or if Hendricks or any of his companions contacted C.O. or S.J. prior to

       the group’s arrival at the house at 10:30 p.m. Further, the evidence presented at

       trial indicated that the group in Barnes’ car did not decide to rob C.O. until they

       were already en route to the house. Instead, the facts as presented at trial

       focused on Hendricks and his companions’ acts upon arriving at the house, and

       a key element of the conspiracy offense – serious bodily injury to C.O. –
       Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021        Page 30 of 31
       occurred at the same time as the murder in the felony murder charge. Under

       these facts, we conclude Hendricks’ criminal acts were a single transaction not

       subject to multiple punishments. See Thurman v. State, 158 N.E.3d 372, 380

       (Ind. Ct. App. Oct. 7, 2020) (convictions of pointing a firearm, criminal

       recklessness, and attempted murder arose from the same transaction involving

       the same victim based on evidence presented at trial and argued by prosecutor,

       and the included offenses could not stand).


[75]   Under these circumstances, the appropriate remedy is to vacate Hendricks’

       conviction of the included offense, conspiracy to commit robbery. See Wadle,

       151 N.E.3d at 255-56 (ordering vacatur of the lesser offense, operating while

       intoxicated). Vacatur will not alter Hendricks’ overall sentence, because the

       trial court ordered Hendricks to serve his sentences concurrently.


                                                 Conclusion
[76]   For the reasons stated above, we affirm in part, reverse in part, and remand

       with instructions for the trial court to vacate Hendricks’ conviction of

       conspiracy to commit robbery.


[77]   Affirmed in part, reversed in part, and remanded with instructions.


       Bailey, J., and Crone, J., concur.




       Court of Appeals of Indiana |Opinion 20A-CR-690 | January 14, 2021         Page 31 of 31